DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/30/2020 has been fully considered.
Claims 1, 2, 4-13, 16, 19 -25  are pending of which claims 1, 20 and 22 are independent.
The IDS(s) filed on 03-05-2020 has been considered.
The instant application is a continuation of the following cases: 16/355037 (US PAT 10686627), 15/709665 (US PAT 10277423) and 14929745 (US PAT 9806911).
	Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 11/30/2020 with respect to independent claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 20 under USC 103(a) has been withdrawn. 
Independent claims 1, 20 and 22 at this juncture of the prosecution are considered allowable provided a Terminal Disclaimer is filed to obviate all of the double patenting rejections shown below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-13, 16, 19 -25  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10686627.  Although the claims at issue are not identical, they are not patentably distinct from each the instant application pending claims disclose every limitation in the patented claims except for details of evenly distributing packets and synchronization between the slave and the backup nodes .  For this reason the pending claims are broader version of the patented claims.
To establish the double patenting rejection the anticipation of the pending claim 22 by the patented claim 1 is shown in the table below.
Pending claim 22
Patented claim 1 of US PAT 10686627
22. A computer-implemented method, comprising:
forming a gateway stack (GS) that includes a master, a backup, and at least one secondary amongst nodes of the GS based on an election pursuant to a gateway stack protocol (GSP),
1. A computer-implemented method, comprising: forming a gateway stack (GS) that includes a master, a backup, and at least one slave amongst nodes of the GS based on an election pursuant to a gateway stack protocol (GSP),
wherein the GS provides gateway services for a Network Virtualization over Layer 3 (NV03), and wherein a node of the GS is coupled to a switch via a data interface that is aggregated by a static trunk that enables the switch to evenly distribute inbound data packets amongst respective nodes of the GS.
wherein the GS provides gateway services for a Network Virtualization over Layer 3 (NVO3) network in a fail-safe manner by utilizing all of the nodes in the GS, and wherein each node of the GS is coupled to a switch via a data interface that is aggregated by a static trunk that enables the switch to evenly distribute .


Claims 1, 2, 4-13, 16, 19 -25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10277423.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application pending claims disclose every limitation in the patented claims in one form or the other claims except for details of evenly distributing packets and synchronization between the slave and the backup nodes .  For this reason the pending claims are broader version of the patented claims.
To establish the double patenting rejection the anticipation of the pending claim 22  by the patented claim 1 is shown in the table below.
Pending claim 22
Patented claim 1 of US PAT 10277423
1. A computer-implemented method, comprising:
forming a gateway stack (GS) that includes a master, a backup, and at least one slave  amongst nodes of the GS based on an election pursuant to a gateway stack protocol (GSP),
1. A method for providing a distributed virtual gateway for Network Virtualization over a Layer 3 (NVO3) network, the method comprising: forming a gateway stack (GS) comprising at least three (3) nodes, wherein the GS is an instance of the distributed virtual gateway, wherein the GS is formed amongst the nodes pursuant to a gateway stack protocol (GSP) running on each of the nodes, 
to evenly distribute inbound data packets amongst respective nodes of the GS.
wherein the formed GS has a master, a backup, and at least one slave respectively elected for each of the nodes, and wherein the master communicates with a controller and a policy server via a management interface, and the GS is coupled to a switch via a data interface that is aggregated by a static trunk enabling the switch to evenly distribute inbound data packets amongst the nodes of the GS.


Claims 1, 2, 4-13, 16, 19 -25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9806911.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application pending claims disclose every limitation in the patented claims in one form or the other except for fail over mechanism and evenly distributing inbound data packets and also not reciting “registering the GS with the controller and the policy server such that the controller keeps GS registration .
To establish the double patenting rejection the anticipation of the pending claim 22 by the patented claim 1 is shown in the table below.
Pending claim 22
Patented claim 1 of US PAT 9806911
22. A computer-implemented method, comprising:
forming a gateway stack (GS) that includes a master, a backup, and at least one slave amongst nodes of the GS based on an election pursuant to a gateway stack protocol (GSP),
1. A method for providing a distributed virtual gateway for Network Virtualization over a Layer 3 (NVO3) network, the method comprising: forming a gateway stack (GS) comprising at least three (3) nodes, wherein the GS is an instance of the distributed virtual gateway, wherein the GS is formed amongst the nodes pursuant to a gateway stack protocol (GSP) running on each of the nodes, such that the GS provides Layer 2 or Layer 3 gateway services in a fail-safe manner by utilizing all of the nodes in the GS, wherein the formed GS has a 
to evenly distribute inbound data packets amongst respective nodes of the GS.
wherein the formed GS has a master, a backup, and at least one slave respectively elected for each of the nodes, and wherein the master communicates with a controller and a policy server via a management interface, and the GS is coupled to a switch via a data interface; registering the GS with the controller and the policy server such that the controller keeps GS registration information data, and the policy server keeps policy server list information data; configuring the nodes of the registered GS such that all nodes are enabled to autonomously process an inbound NVO3 data packet having a destination address known to a receiving node; and operating the GS, responsive to an associated type evenly distributes inbound data packets amongst the nodes of the GS.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474